Citation Nr: 1415393	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-27 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran's Son and Daughter




ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The deceased Veteran had active service from August 1945 to October 1946, April 1951 to October 1951, and December 1951 to October 1954.  The Veteran died in June 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's son and daughter presented testimony at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Appellant's claim.  A review of the documents in that file reveals that certain documents, including VA medical records, are relevant to the issue on appeal and have been considered by the RO.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Appellant's claim.


FINDINGS OF FACT

1.  The Veteran died in June 2008.  The death certificate identified the immediate cause of death as congestive heart failure due to arteriosclerotic heart disease.  Diabetes mellitus is listed as a significant condition contributing to death. 
2.  At the time of the Veteran's death, service connection was in effect for a mood disorder with depression evaluated as 100 percent disabling from December 6, 2004, and bilateral hearing loss evaluated as 20 percent disabling from December 6, 2004.  

3. The competent and credible evidence does not show that any service-connected disability was the principal cause or contributory cause of the Veteran's death or that the Veteran's death was otherwise related to service.


CONCLUSION OF LAW

The cause of the Veteran's death was not incurred as a result of a service-connected disability or any incident of service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent a letter to the Appellant in August 2008, prior to the initial adjudication in October 2008.  That letter advised the Appellant of what the evidence must show to substantiate her claim and informed her of the division of responsibilities in obtaining the evidence.  

The U.S. Court of Appeals for Veterans Claims (Court) held that for dependency and indemnity compensation (DIC) benefits, VCAA notice must further include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and  information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In the present case, the Board notes that the Appellant was provided with adequate notice with respect to the first and second Hupp notice elements by virtue of the August 2008 VCAA notice letter.  Indeed, the RO specifically wrote that the Veteran was service-connected for a mood disorder with depression and bilateral hearing loss at the time of his death.  The RO also notified the appellant that she needed to provide medical evidence that showed a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began during service.  However, it does not appear that the appellant was provided with notice regarding the third Hupp notice element.  Nonetheless, as the Appellant only alleges that the Veteran's death was caused by his service-connected mood disorder, the absence of notice does not harm the appellant in this case.   

In light of the foregoing, there is no issue as to whether VA has complied with its duty to notify the appellant of her duties to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the Board finds that there is no reasonable possibility that any further assistance would aid the Appellant in substantiating her claim.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  Accordingly, it is not prejudicial for the Board to decide the issue without further development.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Regarding the duty to assist, the Veteran's available service treatment records are associated with his claims file and all known available pertinent records are also associated with the claims file.  VA obtained a medical opinion in January 2012, and it is deemed to be adequate for adjudicating the claim as the examiner reviewed the Veteran's claims file and specifically commented on the effects his mood disorder had on his heart disease and whether it contributed to his death.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

With regard to the previous December 2011 Board remand, the Board finds that the RO/Appeals Management Center (AMC) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained both the Veteran's outstanding VA treatment records and a medical opinion regarding the cause of the Veteran's death.  As such, the RO/AMC has substantially complied with the Board's instructions.  The Board is therefore satisfied that the RO/AMC has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

At the Appellant's Travel Board hearing, the issue on appeal was identified and information was elicited from the Appellant concerning her contentions regarding the cause of the Veteran's death.  38 C.F.R. § 3.103(c)(2) (2013); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Appellant has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Appellant in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review. 
	
Law and Analysis

The Appellant contends that the Veteran's service-connected mood disorder caused him to be resistant to treatment for other disabilities and non-compliant with his medication orders, ultimately causing his death.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2013).

A veteran's death will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the veteran's death, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2013).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2013).

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the instant case, the Veteran's death certificate lists congestive heart failure due to arteriosclerotic heart disease as the immediate cause of death and diabetes mellitus as a significant contributing cause.  The Board notes that the Veteran was not service-connected for any of these diseases at the time of his death.  Nevertheless, the Appellant argues that his service-connected mood disorder caused him to shut down in therapy sessions and refuse the medication he needed to control his heart disease.  

However, the evidence of record does not demonstrate that it was at least as likely as not that the Veteran's service-connected mood disorder was a principal or contributory cause of death.  To be sure, the claims file contains two medical opinions.  In May 2011, the Veteran's geriatric care physician wrote that the Veteran had some memory problems or dementia but that it was unclear exactly what type of dementia he had.  She noted that some of his memory problems stemmed from the pain medication he took for his chronic back and neck pain that he claimed was related to a mortar blast he suffered during service.  She also wrote that it was true that the Veteran was noncompliant with his medication and that she took him off Coumadin because he was not taking it properly.  This doctor found the Veteran quite difficult to manage because he became agitated easily, possibly as a result of posttraumatic stress syndrome.  He also had memory problems that made him noncompliant with medications.

Then, in November 2012, VA obtained an opinion from a VA psychologist.  She reviewed the Veteran's entire claims file, including mental health, general medical, and cardiology records.  After that review, the psychologist found that it was less likely as not that the Veteran's service-connected mood disorder prevented him from complying with treatment for congestive heart failure and that it was also less likely as not that the symptomatology associated with the Veteran's service-connected mood disorder caused or substantially and materially led to the Veteran's cause of death.  In support of these opinions, the psychologist stated that there was no evidence in the clinical record of consistent noncompliance with treatment.  She found there was only one medical note of some noncompliance with the Veteran's Warfarin regimen in October 2007, but compliance was evident in following notes.  In other words, the examiner did not find that compliance with treatment appeared to be a long-standing pattern.  She then stated that there was no mention in the clinical record of mood symptoms having an impact on the Veteran's ability to care for himself, and there was evidence that other factors, such as dementia, vision loss, and lack of mobility, impaired his ability to care for himself.  Most specifically, the psychologist found that a 2007 compensation and pension examination indicated that dementia resulted in difficulty remembering to take medication and that dementia was unrelated to the Veteran's service-connected mood disorder.  At the time of the 2007 examination, the Veteran was compliant with medication with the help of his family members.  

In this regard, the Board observes that the Veteran's treatment records indicate he was manipulative and narcissistic.  They also indicate that he was angry and irritable, especially towards his son, who once told a social worker that he has suffered at his father's abusiveness and self-centered and overbearing ways.  That being said, treatment notes dated in September 2007, October 2007, November 2007, and March 2008 state that the Veteran was either calm, cooperative, or friendly.  

The Veteran's February 2007 compensation and pension examination report also showed that he was cooperative and friendly.  The examiner found that the Veteran suffered from confusion, disorientation, depression, poor concentration, rage, irritability, and significantly impaired interpersonal relationships as a result of his mood disorder.  The Veteran's remote memory was mildly impaired, his recent memory was moderately impaired, and his immediate memory was moderately impaired, causing a need for others to administer his medication and assist him with his activities of daily living and routine issues related to health and welfare.  The examiner diagnosed the Veteran with a mood disorder, not otherwise specified; a personality disorder, not otherwise specified; and found that the Veteran did not meet all the criteria for a diagnosis of posttraumatic stress disorder (PTSD).  The examiner also found that the Veteran's depression was not related to his dementia and that dementia had not yet been diagnosed.  Furthermore, the examiner stated that the Veteran's prognosis was guarded due to his cognitive decline, such as dementia.

Thus, after considering the Veteran's family's statements, the May 2011 private doctor's opinion, and the January 2012 compensation and pension opinion, the Board affords the most probative value to the January 2012 compensation and pension opinion.  The May 2011 doctor's opinion listed dementia, pain medication, and PTSD as possible causes of the Veteran's noncompliance.  However, the doctor only speculated that she had to take him off Coumadin and that he was difficult to manage and became agitated easily because of PTSD, stating that it "could possibly stem from post traumatic stress syndrome although I was not specifically treating him for that problem."  On the other hand, the January 2012 compensation and pension examiner reviewed the entire claims file and relied on the fact that the Veteran was cooperative and friendly at his clinical appointments to render her opinion.  

The Board does acknowledge that the Veteran's son and daughter stated that the Veteran was difficult and at times refused to take his medication.  The Board notes that the Veteran's son and daughter are competent to report their experiences with their father and his medication regimen.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when an appellant seeks benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the Board finds that the Veteran's son and daughter credibly described their interactions with their father but affords more probative value to the medical professionals, who have more education and experience relating the effects of the Veteran's mood disorder on his compliance with his medication regimen.  More specifically, the question of whether dementia, a mood disorder, or some other medical condition led to the type of behavior described by the Veteran's son and daughter is a complex medical determination.  Therefore, the Board affords the Veteran's family's statements little probative value in determining a nexus between his cause of death and his service-connected mood disorder.  

Thus, the most probative evidence of record does not show that the Veteran's mood disorder was either the principal or a contributory cause of death.   Still, it is possible for the appellant to succeed on a theory of direct service connection.  However, as to that theory, the appellant has not alleged, and the record does not show, that the Veteran underwent treatment for the cause of death during military service.  Therefore, even though some of the Veteran's service treatment records are fire related, it is unlikely he would have received treatment for a disease that was not diagnosed until several decades after he left service.  

Since the Board affords the most probative value to the January 2012 VA psychologist's opinion, the Board finds that the preponderance of the evidence is against service connection for the cause of the Veteran's death.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


